18-01873-smb   Doc 107-3   Filed 01/21/21 Entered 01/21/21 20:57:50   Exhibit C
                                  Pg 1 of 20




                     EXHIBIT C
18-01873-smb    Doc 107-3      Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                       EXHIBIT
                                      Pg  2 of CE
                                               20

                     Employment Fraudulent Transfers to Mullaney

    Mullaney Salary and Bonus Payments
      Payment Date                  Payment Type                   Amount
    Jul-16           Bonus (per Employment Agreement)                250,000.00
    TOTAL                                                            250,000.00



    Other Expenses
     Payment Date                  Ledger Note                     Amount
    08/15/2016     Reimbursed out of pocket expenses                   2,194.00
    TOTAL                                                              2,194.00



    TOTAL FOR ALL CATEGORIES                                        $252,194.00
18-01873-smb       Doc 107-3     Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit C
                                         EXHIBIT
                                        Pg       F
                                            3 of 20

               Employment Fraudulent Transfers Made for the Benefit of Mullaney


    Life Insurance Premium Payments
      Payment Date                     Payment Type                             Amount
    12/11/2015        The US Life Insurance Co.                                      326.81
    1/14/2016         The US Life Insurance Co.                                      326.81
    01/14/2016
    2/13/2016         The US Life Insurance Co.                                      326.81
    02/13/2016
    3/12/2016         The US Life Insurance Co.                                      326.81
    03/12/2016
    3/18/2016         Lincoln National Life Insurance Company                       4,945.03
    03/18/2016
    9/20/2016         Lincoln National Life Insurance Company                       4,945.03
    09/20/2016
    TOTAL                                                                 6,252.2711,197.30

  Other Expenses
      Payment Date                           Ledger Note                              Amount
  8/15/2016               Reimbursed out of pocket expenses                               2,194.00
                          Payment of personal legal bill taken as a deduction
  8/16/2016               from salary                                                          378.63
                          Payment of personal travel expense taken as a
  10/19/2016              deduction from salary                                            8,333.33
                          Payment of personal expense taken as a deduction
  10/31/2016              from salary                                                        500.00
  TOTAL                                                                                   11,405.96

  American Express Expenses
   Payment Date Range                    Payment Type                                 Amount
  12/28/2015 -
  12/27/2016            American Express                                                 117,315.62
  TOTAL                                                                                  117,315.62



   AmEx Payments
       Date      Amount            Description                         Recovery Sought
   01/03/2016      328.00 Amtrak - Mullaney commute                                  328.00


    01/05/2016             27.72 Boston Globe Subscription                             27.72
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50           Exhibit C
                                     EXHIBIT
                                    Pg       F
                                        4 of 20
   01/06/2016      9,887.16 Flight - Boston to Harare,    Amount corresponding to
                            Zimbabwe                      benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   01/07/2016         30.00 AT&T Cell Phone Plan                                 30.00

   01/07/2016         38.11 Langham Place - Mullaney                            38.11
                            weekly NY hotel

   01/07/2016        307.59 Langham Place - Mullaney                           307.59
                            weekly NY hotel

   01/07/2016         28.00 Parking fees MA                                     28.00
   01/10/2016        152.36 AT&T Cell Phone Plan                               152.36

   01/11/2016        131.99 Taxi - London                 Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   01/11/2016         28.99 WSJ Subscription                                     28.99
   01/11/2016         10.00 Patrick McMullan Company -                           10.00
                            photo purchase from event


   01/11/2016         75.00 Taxi - from home to airport   Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   01/13/2016         63.26 Taxi - Zurich                 Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
18-01873-smb    Doc 107-3     Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit C
                                      EXHIBIT
                                     Pg       F
                                         5 of 20
   01/13/2016      1,408.45 Corinthia Hotel - London           Amount corresponding to
                                                               benefit that Mullaney
                                                               received over and above
                                                               reasonably equivalent
                                                               value to Debtor to be
                                                               determined by additional
                                                               discovery, including expert
                                                               discovery.
   01/13/2016        121.55   Taxi - London                    Amount corresponding to
                                                               benefit that Mullaney
                                                               received over and above
                                                               reasonably equivalent
                                                               value to Debtor to be
                                                               determined by additional
                                                               discovery, including expert
                                                               discovery.
   01/14/2016         71.71   Taxi - Switzerland               Amount corresponding to
                                                               benefit that Mullaney
                                                               received over and above
                                                               reasonably equivalent
                                                               value to Debtor to be
                                                               determined by additional
                                                               discovery, including expert
                                                               discovery.
   01/14/2016        437.71   Steigenberger Bellerive Au Lac - Amount corresponding to
                              hotel, Zurich                    benefit that Mullaney
                                                               received over and above
                                                               reasonably equivalent
                                                               value to Debtor to be
                                                               determined by additional
                                                               discovery, including expert
                                                               discovery.
   01/15/2016        396.00   Amtrak - Mullaney commute                              396.00


   01/20/2016        307.59 Langham Place - Mullaney                                307.59
                            weekly NY hotel

   01/20/2016         28.00 Parking fees MA                                          28.00
   01/21/2016        230.00 Amtrak - Mullaney commute                               230.00


   01/22/2016        463.56 Cliffside Beach Club, hotel,                            463.56
                            Nantucket

   01/22/2016      2,764.59 Cliffside Beach Club, hotel,                          2,764.59
                            Nantucket
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                     EXHIBIT
                                    Pg       F
                                        6 of 20
   01/22/2016      3,518.55 Cliffside Beach Club, hotel,            3,518.55
                            Nantucket

   01/27/2016        230.00 Amtrak - Mullaney commute                   230.00


   01/27/2016         54.44 Langham Place - Mullaney                     54.44
                            weekly NY hotel

   01/27/2016        809.70 Langham Place - Mullaney                    809.70
                            weekly NY hotel

   01/27/2016         42.00 Parking Fees MA                              42.00
   02/01/2016         27.72 Boston Globe Subscription                    27.72

   02/05/2016        230.00 Amtrak - Mullaney commute                   230.00


   02/05/2016          9.80 Langham Place - Mullaney                      9.80
                            weekly NY hotel

   02/05/2016        311.59 Langham Place - Mullaney                    311.59
                            weekly NY hotel

   02/05/2016         28.00 Parking Fees MA                              28.00
   02/06/2016         30.00 AT&T Cell Phone Plan                         30.00

   02/10/2016        318.34 AT&T Cell Phone Plan                        318.34

   02/10/2016        695.26 Langham Place - Mullaney                    695.26
                            weekly NY hotel

   02/10/2016        304.77 Resto, NY restaurant                        304.77

   02/10/2016         42.00 Parking Fees MA                              42.00
   02/11/2016         28.99 WSJ Subscription                             28.99
   02/12/2016        289.00 Amtrak - Mullaney commute                   289.00


   02/16/2016        373.90 Zuma, NY restaurant                         373.90

   02/17/2016        329.79 Frankie and Johnnies, NY                    329.79
                            restaurant

   02/18/2016         54.44 Langham Place - Mullaney                     54.44
                            weekly NY hotel

   02/18/2016        661.29 Langham Place - Mullaney                    661.29
                            weekly NY hotel

   02/18/2016         42.00 Parking Fees MA                              42.00
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50              Exhibit C
                                     EXHIBIT
                                    Pg       F
                                        7 of 20
   02/19/2016      1,914.10 Flight - NY to LA                Amount corresponding to
                                                             benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   02/20/2016        250.00 Amtrak - Mullaney commute                              250.00


   02/22/2016        396.00 Amtrak - Mullaney commute                             396.00


   02/25/2016        230.00 Amtrak - Mullaney commute                             230.00


   02/25/2016          9.80 Langham Place - Mullaney                                9.80
                            weekly NY hotel

   02/25/2016        742.62 Langham Place - Mullaney                              742.62
                            weekly NY hotel

   02/25/2016         42.00 Parking Fees MA                                        42.00
   02/26/2016         20.00 Amtrak - Mullaney commute                              20.00


   02/29/2016         27.72 Boston Globe Subscription                              27.72

   03/01/2016        390.09 Langham Place - Mullaney                              390.09
                            weekly NY hotel

   03/01/2016         28.00 Parking Fees MA                                        28.00
   03/04/2016      7,990.96 Flight - Boston to Lisbon (for                      7,990.96
                            Leadership Design Council
                            conference), to be refunded by
                            Mullaney




   03/06/2016        313.00 Amtrak - Mullaney commute                             313.00


   03/07/2016         30.00 AT&T Cell Phone Plan                                   30.00

   03/10/2016        165.91 AT&T Cell Phone Plan                                  165.91

   03/11/2016         28.99 WSJ Subscription                                       28.99
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50           Exhibit C
                                     EXHIBIT
                                    Pg       F
                                        8 of 20
   03/11/2016      2,722.67 Langham Place - Mullaney      Amount equal to
                            weekly NY hotel (plus BOD     Mullaney's stay.
                            dinner)

   03/11/2016         56.00 Parking Fees MA                                     56.00
   03/13/2016        313.00 Amtrak - Mullaney commute                          313.00


   03/15/2016         40.84 Sir Harry's, NY Restaurant,                         40.84
                            drinks

   03/16/2016         20.00 Amtrak - Mullaney commute                           20.00


   03/16/2016          6.53 Langham Place - Mullaney                             6.53
                            weekly NY hotel

   03/16/2016        311.59 Langham Place - Mullaney                           311.59
                            weekly NY hotel

   03/16/2016         45.00 Parking Fees MA                                     45.00
   03/16/2016         28.00 Parking Fees MA                                     28.00
   03/28/2016         27.72 Boston Globe Subscription                           27.72

   03/30/2016        903.10 Flight - LA to Boston         Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   04/04/2016      2,000.00 BMCC Foundation Event                             2,000.00
                            Tickets (2)
   04/05/2016        644.10 Flight - NY to Houston        Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   04/05/2016        747.10 Flight - Houston to Boston    Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50                Exhibit C
                                     EXHIBIT
                                    Pg       F
                                        9 of 20
   04/06/2016         30.00 AT&T Cell Phone Plan                                     30.00

   04/06/2016        338.26 Sofitel, London, hotel, 1 night                         338.26

   04/08/2016         23.52 Jack Duggan's Pub,                                       23.52
                            Philadelphia airport lunch,
                            Lisbon trip

   04/08/2016        116.00 Parking Fees MA, Lisbon trip                            116.00

   04/10/2016        183.63 AT&T Cell Phone Plan                                    183.63

   04/11/2016        174.00 Amtrak - Mullaney commute                               174.00


   04/11/2016         28.99 WSJ Subscription                                         28.99
   04/11/2016        109.10 Ritz Four Seasons, hotel, Lisbon                        109.10
                            trip

   04/12/2016         53.55 Terra, NY restaurant                                     53.55

   04/13/2016        362.43 Langham Place - Mullaney                                362.43
                            weekly NY hotel

   04/17/2016        333.00 Amtrak - Mullaney commute                               333.00


   04/20/2016        699.82 Langham Place - Mullaney                                699.82
                            weekly NY hotel

   04/20/2016      1,317.10 Flight - LA to NY                  Amount corresponding to
                                                               benefit that Mullaney
                                                               received over and above
                                                               reasonably equivalent
                                                               value to Debtor to be
                                                               determined by additional
                                                               discovery, including expert
                                                               discovery.
   04/20/2016         42.00 Parking Fees MA                                           42.00
   04/22/2016        313.00 Amtrak - Mullaney commute                                313.00


   04/25/2016         27.72 Boston Globe Subscription                                27.72

   04/27/2016        738.52 Langham Place - Mullaney                                738.52
                            weekly NY hotel

   04/27/2016         42.00 Parking fees MA                                          42.00
   04/30/2016        313.00 Amtrak - Mullaney commute                               313.00
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit C
                                     EXHIBIT
                                    Pg 10 of F20
   05/01/2016      3,878.21 Flight - Newark to North Bend, Amount corresponding to
                            Indiana, to Portland, to Seattle benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   05/02/2016         20.00 Amtrak - Mullaney commute                               20.00


   05/03/2016         39.00 Amtrak - Mullaney commute                               39.00


   05/04/2016        400.43 Langham Place - Mullaney                               400.43
                            weekly NY hotel

   05/04/2016         28.00 Parking fees MA                                         28.00
   05/06/2016         30.00 AT&T Cell Phone Plan                                    30.00

   05/09/2016        359.62 Balboa Bay Resort Club,           Amount corresponding to
                            Newport Beach, CA, 1 night        benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   05/10/2016        234.02 AT&T Cell Phone Plan                                    234.02

   05/11/2016        231.10 Flight - NY to Boston, Mullaney                        231.10
                            commute

   05/11/2016        207.00 Flight - NY to Boston, Mullaney                        207.00
                            commute

   05/11/2016         28.99 WSJ Subscription                                         28.99
   05/11/2016      1,039.76 Hertz, rental car, LA, 5/8/16-    Amount corresponding to
                            5/11/16                           benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery, and excluding
                                                              $200 credit.
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50               Exhibit C
                                     EXHIBIT
                                    Pg 11 of F20
   05/11/2016      2,106.28 Peninsula Beverly Hills, hotel, 2 Amount corresponding to
                            nights                            benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   05/12/2016          3.00 Parking fees MA                                           3.00
   05/14/2016         38.11 Langham Place - Mullaney                                 38.11
                            weekly NY hotel

   05/14/2016         50.08 Langham Place - Mullaney                                50.08
                            weekly NY hotel

   05/14/2016        473.69 Langham Place - Mullaney                               473.69
                            weekly NY hotel

   05/15/2016        200.00 Flight - Boston to Seattle, Amount corresponding to
                            update for ticket           benefit that Mullaney
                                                        received over and above
                                                        reasonably equivalent
                                                        value to Debtor to be
                                                        determined by additional
                                                        discovery, including expert
                                                        discovery.
   05/17/2016         60.00 Adam Tarniowy, photographer                        60.00

   05/17/2016        446.12 The Langham Chicago, hotel, 1 Amount corresponding to
                            night                         benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   05/18/2016         69.13 The Langham Chicago, hotel    Amount corresponding to
                                                          benefit that Mullaney
                                                          received over and above
                                                          reasonably equivalent
                                                          value to Debtor to be
                                                          determined by additional
                                                          discovery, including expert
                                                          discovery.
   05/23/2016         27.72 Boston Globe Subscription                            27.72

   05/24/2016        307.59 Langham Place - Mullaney                               307.59
                            weekly NY hotel
18-01873-smb    Doc 107-3   Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                    EXHIBIT
                                   Pg 12 of F20
   05/31/2016        396.00 Amtrak - Mullaney commute                  396.00


   06/02/2016         38.11 Langham Place - Mullaney                    38.11
                            weekly NY hotel

   06/02/2016        379.11 Langham Place - Mullaney                   379.11
                            weekly NY hotel

   06/02/2016         28.00 Parking Fees MA                             28.00
   06/03/2016        333.00 Amtrak - Mullaney commute                  333.00


   06/05/2016         30.00 AT&T Cell Phone Plan                        30.00

   06/07/2016        307.59 Langham Place - Mullaney                   307.59
                            weekly NY hotel

   06/07/2016         28.00 Parking Fees MA                             28.00
   06/10/2016        162.61 AT&T Cell Phone Plan                       162.61

   06/11/2016         28.99 WSJ Subscription                            28.99
   06/12/2016         51.01 Madison Bistro, NY restaurant               51.01

   06/13/2016        205.10 Langham Place - Mullaney                   205.10
                            weekly NY hotel

   06/14/2016         38.11 Langham Place - Mullaney                    38.11
                            weekly NY hotel

   06/14/2016        615.18 Langham Place - Mullaney                   615.18
                            weekly NY hotel

   06/20/2016         27.72 Boston Globe Subscription                   27.72

   06/23/2016        106.00 Amtrak - Mullaney commute                  106.00


   06/23/2016        190.00 Amtrak - Mullaney commute                  190.00


   06/23/2016         83.84 LaDuree                                     83.84
   06/25/2016        301.99 The Back Eddy Restaurant,                  301.99
                            Westport, MA restaurant


   06/27/2016         77.06 Madison Bistro, NY restaurant               77.06

   06/28/2016        307.59 Langham Place - Mullaney                   307.59
                            weekly NY hotel
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                     EXHIBIT
                                    Pg 13 of F20
   06/28/2016         18.50 Amtrak - Mullaney commute                    18.50


   07/05/2016         30.00 AT&T Cell Phone Plan                         30.00

   07/08/2016         51.19 Langham Place - Mullaney                     51.19
                            weekly NY hotel

   07/08/2016        615.18 Langham Place - Mullaney                    615.18
                            weekly NY hotel

   07/08/2016         80.00 Parking Fees MA                              80.00
   07/09/2016        198.00 Flight - New Bedford to                     198.00
                            Nantucket, Mullaney's wife


   07/09/2016        198.00 Flight - New Bedford to                     198.00
                            Nantucket

   07/10/2016        242.66 AT&T Cell Phone Plan                        242.66

   07/11/2016         28.99 WSJ Subscription                             28.99
   07/13/2016        239.00 Amtrak - Mullaney commute                   239.00


   07/13/2016        338.00 Amtrak - Mullaney commute                   338.00


   07/14/2016        139.99 Flight - Nantucket to Boston                139.99

   07/14/2016        139.99 Flight - Nantucket to Boston,               139.99
                            Mullaney's wife


   07/15/2016          7.62 Langham Place - Mullaney                      7.62
                            weekly NY hotel

   07/15/2016        528.77 Langham Place - Mullaney                    528.77
                            weekly NY hotel

   07/15/2016         18.50 Amtrak - Mullaney commute                    18.50


   07/18/2016        296.00 Amtrak - Mullaney commute                   296.00


   07/18/2016         27.72 Boston Globe Subscription                    27.72

   07/21/2016         42.47 Langham Place - Mullaney                     42.47
                            weekly NY hotel
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                     EXHIBIT
                                    Pg 14 of F20
   07/21/2016        307.59 Langham Place - Mullaney                    307.59
                            weekly NY hotel

   07/21/2016         18.50 Amtrak - Mullaney commute                    18.50


   07/24/2016         20.01 Flight - Nantucket to Boston                 20.01

   07/24/2016         20.01 Flight - Nantucket to Boston,                20.01
                            Mullaney's wife

   07/25/2016        220.00 Amtrak - Mullaney commute                   220.00


   07/25/2016         52.00 Breezin Up, Nantucket                        52.00
                            restaurant

   07/25/2016        593.27 The Galley Restaurant,                      593.27
                            Nantucket

   07/26/2016        450.59 Cru Oyster Bar, Nantucket                   450.59

   07/27/2016      1,200.00 Endeavor Sailing, Nantucket             1,200.00

   07/27/2016         95.60 The Galley Restaurant,                       95.60
                            Nantucket

   07/27/2016        476.25 The Galley Restaurant,                      476.25
                            Nantucket

   07/28/2016        162.48 Cliffside Beach Club, hotel,                162.48
                            Nantucket

   07/28/2016      1,671.00 Hertz, rental car, Nantucket,           1,671.00
                            7/25/16-7/28/16

   07/28/2016        112.00 Parking Fees MA                             112.00
   08/04/2016         30.00 AT&T Cell Phone Plan                         30.00

   08/10/2016        334.00 Amtrak - Mullaney commute                   334.00


   08/10/2016        184.38 AT&T Cell Phone Plan                        184.38

   08/11/2016         28.99 WSJ Subscription                             28.99
   08/15/2016         27.72 Boston Globe Subscription                    27.72

   08/16/2016         10.88 Langham Place - Mullaney                     10.88
                            weekly NY hotel
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                     EXHIBIT
                                    Pg 15 of F20
   08/16/2016        307.59 Langham Place - Mullaney                    307.59
                            weekly NY hotel

   08/16/2016         18.50 Parking Fees RI                              18.50
   08/22/2016        149.94 B&H Photo, computer                         149.94
                            equipment

   08/22/2016        477.74 Zuma, NY Restaurant                         477.74

   08/23/2016         44.00 Parking Fees RI                              44.00
   08/23/2016         57.71 Langham Place - Mullaney                     57.71
                            weekly NY hotel

   08/23/2016        307.59 Langham Place - Mullaney                    307.59
                            weekly NY hotel

   09/01/2016        333.00 Amtrak - Mullaney commute                   333.00


   09/03/2016         30.00 AT&T Cell Phone Plan                         30.00

   09/07/2016        116.90 The Australian, NY restaurant               116.90

   09/09/2016        110.07 Budget, rental car, 9/8/16-                 110.07
                            9/9/16, NY, Cullen funeral


   09/09/2016         42.47 Langham Place, Mullaney                      42.47
                            weekly NY hotel

   09/09/2016        679.42 Langham Place, Mullaney                     679.42
                            weekly NY hotel

   09/09/2016         42.00 Parking Fees MA                              42.00
   09/10/2016        166.23 AT&T Cell Phone Plan                        166.23

   09/11/2016        372.00 Amtrak - Mullaney commute                   372.00


   09/11/2016         28.99 WSJ Subscription                             28.99
   09/12/2016         27.72 Boston Globe Subscription                    27.72

   09/12/2016        743.20 Flight - Boston to Philadelphia             743.20

   09/14/2016        307.59 Langham Place, Mullaney                     307.59
                            weekly NY hotel

   09/14/2016         28.00 Parking Fees MA                              28.00
   09/27/2016         56.63 Langham Place - Mullaney                     56.63
                            weekly NY hotel
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50              Exhibit C
                                     EXHIBIT
                                    Pg 16 of F20
   09/27/2016        307.59 Langham Place - Mullaney                              307.59
                            weekly NY hotel

   09/27/2016         22.00 Parking Fees DC                                         22.00
   09/28/2016        239.31 Hertz, rental car, 9/27/16-9/28- Amount corresponding to
                            16, rented and returned in DC benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   09/28/2016         80.00 Parking Fees MA                                         80.00
   10/02/2016        934.26 Hertz, rental car, 9/30/16-      Amount corresponding to
                            10/2/16                          benefit that Mullaney
                                                             received over and above
                                                             reasonably equivalent
                                                             value to Debtor to be
                                                             determined by additional
                                                             discovery, including expert
                                                             discovery.
   10/03/2016         30.00 AT&T Cell Phone Plan                                    30.00

   10/04/2016        314.00 Amtrak - Mullaney commute                             314.00


   10/05/2016        473.00 Flight to Philadelphia, Pine                          473.00
                            Valley Trip

   10/06/2016         80.00 Parking Fees MA, Pine Valley                           80.00
                            Trip
   10/10/2016        162.85 AT&T Cell Phone Plan                                  162.85

   10/10/2016         27.72 Boston Globe Subscription                              27.72

   10/10/2016         53.00 Parking Fees NY                                        53.00
   10/11/2016         28.99 WSJ Subscription                                       28.99
   10/12/2016          4.36 Langham Place - Mullaney                                4.36
                            weekly NY hotel

   10/12/2016      1,585.52 Langham Place - Mullaney                            1,585.52
                            weekly NY hotel

   10/12/2016        104.00 Parking Fees NY                                       104.00
   10/15/2016        253.00 Amtrak - Mullaney commute                             253.00


   10/18/2016         42.47 Langham Place - Mullaney                               42.47
                            weekly NY hotel
18-01873-smb    Doc 107-3   Filed 01/21/21 Entered 01/21/21 20:57:50                Exhibit C
                                    EXHIBIT
                                   Pg 17 of F20
   10/18/2016        422.33 Langham Place - Mullaney                               422.33
                            weekly NY hotel

   10/18/2016         28.00 Parking Fees MA                                          28.00
   10/20/2016      4,469.36 Flight - Boston to Dhaka          Amount corresponding to
                                                              benefit that Mullaney
                                                              received over and above
                                                              reasonably equivalent
                                                              value to Debtor to be
                                                              determined by additional
                                                              discovery, including expert
                                                              discovery.
   10/20/2016      4,469.36 Flight - Boston to Dhaka,                             4,469.36
                            Mullaney's wife

   10/20/2016      4,469.36 Flight - Boston to Dhaka,                            4,469.36
                            Mullaney's daughter


   10/20/2016         47.78 Flight fees, Mullaney's wife                            47.78

   10/20/2016         47.78 Flight fees, Mullaney's                                 47.78
                            daughter

   10/23/2016        232.00 Amtrak - Mullaney commute                              232.00


   10/25/2016      3,613.95 Adorama, Inc. - camera                               3,613.95

   10/25/2016        495.75 Flight - NY to Boston, Mullaney                        495.75
                            commute

   10/26/2016         46.83 Langham Place - Mullaney                                46.83
                            weekly NY hotel

   10/26/2016        892.57 Langham Place - Mullaney               777.91 ($892.57 minus
                            weekly NY hotel                               $114.66 credit)

   10/26/2016         42.00 Langham Place - Mullaney                                42.00
                            weekly NY hotel

   10/28/2016        400.00 Amtrak - Mullaney commute                              400.00


   11/01/2016         95.57 Dock's Oyster Bar, NY                                   95.57
                            restaurant
   11/02/2016         30.00 AT&T Cell Phone Plan                                    30.00

   11/02/2016         13.07 Langham Place - Mullaney                                13.07
                            weekly NY hotel
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                     EXHIBIT
                                    Pg 18 of F20
   11/02/2016        777.91 Langham Place - Mullaney                    777.91
                            weekly NY hotel

   11/02/2016         42.00 Parking Fees MA                              42.00
   11/04/2016        960.00 Passport Plus Visas - visas for             960.00
                            Mullaney and family


   11/07/2016         27.72 Boston Globe Subscription                    27.72

   11/08/2016        400.00 Amtrak - Mullaney commute                   400.00


   11/10/2016        192.78 AT&T Cell Phone Plan                        192.78

   11/10/2016          4.36 Langham Place - Mullaney                      4.36
                            weekly NY hotel

   11/10/2016         38.11 Langham Place - Mullaney                     38.11
                            weekly NY hotel

   11/10/2016        365.00 Langham Place - Mullaney                    365.00
                            weekly NY hotel

   11/10/2016         28.00 Parking Fees MA                              28.00
   11/10/2016         29.79 UPS Store, Belmont, MA                       29.79

   11/11/2016         28.99 WSJ Subscription                             28.99
   11/13/2016        377.00 Amtrak - Mullaney commute                   377.00


   11/16/2016         42.47 Langham Place - Mullaney                     42.47
                            weekly NY hotel

   11/16/2016        365.00 Langham Place - Mullaney                    365.00
                            weekly NY hotel

   11/16/2016         28.00 Parking Fees MA                            28.00
   11/23/2016      4,779.18 Apple Online Store - new                4,779.18
                            computer, Mullaney personal




   11/23/2016         67.01 Taxi - NY, Mullaney personal                 67.01


   11/24/2016         25.92 Taxi - NY, Mullaney personal                 25.92
18-01873-smb    Doc 107-3    Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                     EXHIBIT
                                    Pg 19 of F20
   11/24/2016         57.73 Taxi - NY, Mullaney personal                 57.73


   11/29/2016        400.00 Flight - Dhaka to Boston,                   400.00
                            change fee for Mullaney's
                            daughter


   11/29/2016        400.00 Flight - Dhaka to Boston,                   400.00
                            change fee

   11/29/2016        400.00 Flight - Dhaka to Boston,                   400.00
                            change fee for Mullaney's wife


   11/30/2016        101.38 Sonargaon Hotel, Bangladesh                 101.38
                            trip
   11/30/2016      1,009.46 Sonargaon Hotel, Bangladesh             1,009.46
                            trip
   12/01/2016        316.00 Amtrak - Mullaney commute                   316.00


   12/02/2016         30.00 AT&T Cell Phone Plan                         30.00

   12/02/2016        714.80 Hotel Grand Park Baris,                     714.80
                            Bangladesh trip

   12/02/2016        296.70 Le Meridien Dhaka, Bangladesh               296.70
                            trip

   12/02/2016        629.17 Le Meridien Dhaka, Bangladesh               629.17
                            trip

   12/04/2016         74.36 Best Buy, Watertown, MA -                    74.36
                            computer equipment


   12/05/2016         27.72 Boston Globe Subscription                    27.72

   12/06/2016        365.00 Langham Place - Mullaney                    365.00
                            weekly NY hotel

   12/06/2016         28.00 Parking fees MA                              28.00
   12/09/2016        357.00 Amtrak - Mullaney commute                   357.00


   12/10/2016         20.00 Amtrak - Mullaney commute                    20.00


   12/10/2016        177.78 AT&T Cell Phone Plan                        177.78
18-01873-smb    Doc 107-3     Filed 01/21/21 Entered 01/21/21 20:57:50    Exhibit C
                                      EXHIBIT
                                     Pg 20 of F20
   12/11/2016         28.99 WSJ Subscription                              28.99
   12/13/2016        365.00 Langham Place - Mullaney                     365.00
                            weekly NY hotel

   12/15/2016        149.81 Apple Store, Burlington, MA -                149.81
                            computer equipment


   12/16/2016         40.03 A I Friedman - frame for donor                40.03
                            tribute

   12/16/2016        349.00 Apple Online Store - computer                349.00
                            equipment

   12/18/2016        400.00 Amtrak - Mullaney commute                    400.00


   12/20/2016         59.88 Langham Place - Mullaney                      59.88
                            weekly NY hotel

   12/20/2016        365.00 Langham Place - Mullaney                     365.00
                            weekly NY hotel

   12/20/2016         28.00 Parking fees MA                               28.00
   12/23/2016        104.13 Apple Store, Burlington, MA -                104.13
                            computer equipment


   Total                                                            84,527.74



   TOTAL FOR ALL CATEGORIES
                                               $384,973.8
   595,725.04
